      Case 19-07031       Doc 7-1 Filed 04/15/19 Entered 04/15/19 12:01:43                  Desc
                              Certificate of Service Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NORTH DAKOTA

In re:
                                                        Chapter 11
Vanity Shop of Grand Forks, Inc.,
                                                        Case No. 17-30112
                               Liquidating Debtor.

Vanity Shop of Grand Forks, Inc.,
                                           Plaintiff,
vs.

International Inspirations Ltd. dba Lux                 Adv. No. 19-07031
Accessories; and Rosenthal & Rosenthal, Inc.,

                                        Defendant.

                                  CERTIFICATE OF SERVICE

         I, Jean Esslinger, certify that I am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that the service of this Notice of Dismissal of Adversary Proceeding was
made on April 15, 2019, by:

X        Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:

         Defendants
         Mandy Reiter, Owner
         Lux Accessories
         358 5th Avenue, 5th Floor
         New York, NY 10001

         Peter Rosenthal, CEO
         Rosenthal & Rosenthal, Inc.
         1370 Broadway
         New York, NY 10018
Under penalty of perjury, I declare that the foregoing is true and correct.

Dated: April 15, 2019                            /s/ Jean Esslinger
                                                Jean Esslinger
                                                ASK LLP
                                                2600 Eagan Woods Drive, Suite 400
                                                Saint Paul, MN 55121
